Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 1 of 17 PageID #: 124



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


HARVEY R. JOHNSON,

           Petitioner,

v.                                            Civil Action No. 1:19-CV-63
                                                       (Kleeh)

WARDEN SAAD,

           Respondent.


     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 18],
        GRANTING RESPONDENT’S MOTION TO DISMISS OR MOTION
       FOR SUMMARY JUDGMENT [DKT. NO. 10], DENYING AS MOOT
   PETITIONER’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 17] AND
    “WRIT OF MANDAMUS” [DKT. NO. 21], OVERRULING PETITIONER’S
  OBJECTIONS [DKT. NO. 19] AND DISMISSING PETITION [DKT. NO. 1]

     On March 20, 2019, pro se Petitioner, Harvey R. Johnson

(“Petitioner”),     an   inmate   at    FCI    Gilmer   in   Glenville,   West

Virginia, filed a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241 [Dkt. No. 1].         The petition challenges the Bureau

of Prison’s (“BOP”) disciplinary hearing in which he was sanctioned

with the loss of Good Conduct Time (“GCT”) [Id.].             Pursuant to 28

U.S.C. § 636 and the local rules, the Court referred this matter

to United States Magistrate Judge Michael J. Aloi (“Magistrate

Judge”) for initial screening and a report and recommendation.

               I.   Introduction and Procedural History

     On October 23, 2019, Petitioner moved to supplement the

Petition [Dkt. No. 9] and on the same date, the Respondent filed
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 2 of 17 PageID #: 125
JOHNSON V. SAAD                                                   CIVIL ACTION NO. 1:19-CV-63


a Motion to Dismiss or for Summary Judgment [Dkt. No. 10].                                       On

October       28,    2019,       a   Roseboro        Notice      was     issued   to   pro       se

Petitioner, advising him of his right to respond to Respondent’s

motion [Dkt. No. 14].                  Petitioner’s motion to supplement the

Petition was granted on that same date [Dkt. No. 12].                               On October

31, 2019, Petitioner filed a response in opposition to Respondent’s

motion    to     dismiss      [Dkt.      No.    15],       and    on     December    3,    2019,

Petitioner filed a motion for summary judgment [Dkt. No. 17].                                   On

June     4,     2020,      the       Magistrate       Judge      issued      a    Report        and

Recommendation             (“R&R”)      [Dkt.        No.      18]        recommending          that

Respondent’s Motion to Dismiss or Motion for Summary Judgment [Dkt.

No. 10], be granted.             The R&R further recommends that the Petition

be dismissed with prejudice [Dkt. No. 18 at 11].                           Petitioner filed

objections to the R&R on June 16, 2020 [Dkt. No. 19], and a document

titled “Writ of Mandamus” on September 18, 2020 [Dkt. No. 21] which

the Court will treat as a supplement to Petitioner’s motion for

summary judgment [Dkt. No. 17].

       The R&R specifically warned that the parties had “fourteen

(14)     days       from    the      date   of       service        of    this    Report        and

Recommendation within which to file with the Clerk of this Court,

specific      written       objections,        identifying          the    portions       of    the

Report and Recommendation to which objection is made, and the basis

of such objection” [Dkt. No. 18 at 11].                          The R&R stated that the

failure to file written objections would constitute a waiver of

                                                 2
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 3 of 17 PageID #: 126
JOHNSON V. SAAD                                     CIVIL ACTION NO. 1:19-CV-63


appellate review by the Circuit Court of Appeals [Id.]. It further

explained that the failure to file written objections also relieves

the Court of any obligation to conduct a de novo review of the

issue presented [Id.].     See Wells v. Shriners Hosp., 109 F.3d 198,

199-200 (4th Cir. 1997); Snyder v. Ridenour, 889 F.2d 1363 (4th

Cir. 1989).

     The R&R was issued on June 4, 2020, and mailed to Petitioner,

via certified mail, on that same date [Dkt. No. 18-1].             Service of

the R&R was accepted on June 29, 2020 [Dkt. No. 20].               Petitioner

filed objections to the R&R on June 16, 2020 [Dkt. No. 19], and

filed a “Writ of Mandamus” on September 18, 2020 [Dkt. No. 21].

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C).          Otherwise, “the Court may adopt,

without     explanation,      any     of      the     magistrate      judge’s

recommendations” to which there are no objections.            Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).              Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.             See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     For the reasons articulated below, this Court finds that the

Magistrate Judge’s report and recommendation should be affirmed

and adopted in its entirety.

                                     3
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 4 of 17 PageID #: 127
JOHNSON V. SAAD                                  CIVIL ACTION NO. 1:19-CV-63


                         II.   Factual Background

     As set forth in the R&R, on August 7, 2002, in the Middle

District of Florida, Petitioner and four others were charged in a

three-count indictment with the commission of various bank robbery

related crimes.      Petitioner was charged in all three counts, and

on April 22, 2003, Petitioner pled guilty to all three charges

without a plea agreement [United States v. Johnson, No. 6:02-cr-

88-1, M.D. Fla., Dkt. No. 252].          Petitioner was sentenced to a

total term of 270 months imprisonment on the three charges [Id. at

Dkt. No. 289].       Judgment was entered on August 15, 2003 [Id. at

Dkt. No. 291].      Petitioner filed an appeal on August 19, 2003 [Id.

at Dkt. No. 292], and the Eleventh Circuit affirmed Petitioner’s

sentence on June 23, 2004 by unpublished opinion [Id. at Dkt. Nos.

292, 351].    Petitioner’s anticipated Good Conduct Time release is

February 27, 2022 [Dkt. No. 18 at 2].

     In this matter, Petitioner contends that the BOP unlawfully

revoked seven (7) days of his GTC as a result of a Disciplinary

Hearing Officer’s (“DHO”) June 7, 2007 decision that he was guilty

of a Code 305 violation (Possession of Anything not Authorized)

[Dkt.   No.   1].      Petitioner   contends    that   the   evidence   was

insufficient to support the DHO’s decision [Id.]. In the incident,

Petitioner was charged with possessing a fan that was altered to

place a speaker inside [Id.].        The item was discovered during a

February 23, 2007 search [Id.].

                                     4
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 5 of 17 PageID #: 128
JOHNSON V. SAAD                                  CIVIL ACTION NO. 1:19-CV-63


     Petitioner argues that the DHO report is incorrect because

Petitioner did not sign the confiscation form to acknowledge

ownership of the fan [Dkt. No. 1].        He claims that he signed the

confiscation form only to say that “because it was not mine, I did

not care what was done with the items. (i.e., could be donated or

destroyed)” [Id.].     Petitioner insists that he never admitted to

owning the item, either on the confiscation form or at the DHO

hearing; rather, he says that he has always denied ownership,

saying that the item was his “cellie’s,” who told him “it was okay

to destroy it, that’s why I signed the form” [Id.].            Attached to

the Petition are copies of Incident Report #1573284; a March 3,

2007 form titled Confiscation and Disposition of Contraband; and

the September 4, 2007 DHO Report [Dkt. Nos. 1-4, 1-3 and 1-2].

     As relief, Petitioner requests that the Court order the BOP

to expunge the DHO conviction and restore his GCT [Dkt. No. 1].

In his supplement to the Petition, Petitioner notes that a further

point that supports his claim that the evidence was insufficient

to support his conviction for the offense is that there are no

photos of the alleged contraband fan with a speaker, “therefore,

there is no evidence [it] ever existed” [Dkt. No. 13 at 1-2].

     Respondent argues that dismissal or summary judgment are

appropriate because Petitioner received all procedural due process

protections to an inmate facing discipline [Dkt. No. 11 at 3].

Respondent notes that a staff member assisted Petitioner at the

                                     5
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 6 of 17 PageID #: 129
JOHNSON V. SAAD                                          CIVIL ACTION NO. 1:19-CV-63


disciplinary hearing to address Incident Report 1573284 on June 7,

2007 but that Petitioner declined to present witnesses on his

behalf   [Id.     at   4].        Respondent     also   states   that   Petitioner

originally    admitted       to    the   investigating     lieutenant    that   the

unauthorized item was his, as reflected in the incident report

[Id.].   The disciplinary hearing officer concluded that Petitioner

possessed an unauthorized item in violation of BOP policy and

specifically explained the reasons for the sanctions, including

the fact that an inmate possessing an unauthorized item is a

security threat [Id.].

     Petitioner responded to the motion to dismiss/motion for

summary judgment and attached a sworn declaration in support of

the response and his claims raised in the Petition [Dkt. No. 15].

His response notes that he had just arrived at the institution and

did not have property with him at the time of the February 2007

incident [Id. at 3].         Petitioner filed his own motion for summary

judgment [Dkt. No. 17] and requested a finding in his favor on the

Petition in light of the overwhelming evidence in support of his

claim.

                             III. Standard of Review

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made.    28 U.S.C. § 636(b)(1)(C).             Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

                                           6
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 7 of 17 PageID #: 130
JOHNSON V. SAAD                                         CIVIL ACTION NO. 1:19-CV-63


to   which   the    [parties     do]   not    object.”        Dellarcirprete      v.

Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D. W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).                      Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.                See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

Petitioner’s petition will be liberally construed because he is

proceeding pro se.         See Estelle v. Gamble, 429 U.S. 97 (1976).

      Timely,      specific    objections     are   necessary       to    focus   the

court’s attention on disputed issues.                  Thomas v. Arn, 474 U.S.

140, 148 (1985). General objections to a magistrate judge’s report

and recommendation are tantamount to a failure to object because

they do not direct the court’s attention to any specific portions

of the report.       Howard v. Secretary of Health & Human Servs. 932

F.2d 505, 529 (6th Cir. 1991); Orpiano v. Johnson, 687 F.2d 44, 47

(4th Cir. 1982) (de novo review is not required where objections

are general and conclusory); United States v. Midgette, 478 F.3d

616, 622 (4th Cir. 2007) (“[T]o preserve for appeal an issue in a

magistrate judge’s report, a party must object to the finding or

recommendation       on   that   issue    with   sufficient      specificity      as

reasonably to alert the district court of the true ground for the

objection.”).

      Petitioner’s        objections     [Dkt.   No.    38]   are   addressed     to

Respondent’s arguments in support of the motion to dismiss/motion

                                          7
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 8 of 17 PageID #: 131
JOHNSON V. SAAD                                        CIVIL ACTION NO. 1:19-CV-63


for     summary   judgment    as     well     as     the    Magistrate     Judge’s

recommendation.        The   Court    will    only    address     the   objections

directed to the R&R.

                              IV.    Legal Standard

  a. Habeas Corpus Generally

      Habeas corpus proceedings are the proper mechanism for a

prisoner to challenge the legality or duration of his custody.

See Preiser v. Rodriguez, 411 U.S. 475, 484 (1973).                      The sole

remedy in federal court for a prisoner seeking restoration of good

time credits or seeking to invalidate his disciplinary conviction

is a writ of habeas corpus.          See Edwards v. Balisok, 520 U.S. 641

(1997); Preiser, 411 U.S. at 475.            Moreover, a petition for habeas

corpus    under   §   2241   is   the   proper     method    to   challenge   the

computation or execution of a federal sentence.               See United States

v. Little, 392 F.3d 671, 679 (4th Cir. 2004)(citing In re Vial,

115 F.3d 1192, 1194 n.5 (4th Cir. 1997)(en banc)); United States

v. Miller, 871 F.2d 488, 490 (4th Cir. 1989).

  b. Motion to Dismiss

      As to the failure to state a claim, “Rule 12(b)(6) authorizes

a court to dismiss a claim on the basis of a dispositive issue of

law.”     Neitzke v. Williams, 490 U.S. 319, 326 (1989).                      The

“complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp.

                                        8
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 9 of 17 PageID #: 132
JOHNSON V. SAAD                                      CIVIL ACTION NO. 1:19-CV-63


v. Twombly, 550 U.S. 544, 570 (2007)).          Although pro se pleadings

are to be liberally construed, a plaintiff must do more than make

vague and conclusory statements to state a claim for relief. Adams

v. Rice, 40 F.3d 72, 74-75 (4th Cir. 1994), cert. denied, 514 U.S.

1022 (1993).      A plaintiff must allege facts that actually support

a plausible claim for relief.         Iqbal, 556 U.S. at 678.

       Courts liberally construe pro se documents and hold them to

a less stringent standard than those drafted by attorneys. Estelle

v.    Gamble,   429   U.S.   97   (1976);   Hughes   v.   Rowe,   449   U.S.   5

(1980)(per curiam).      The liberal construction that is afforded pro

se pleadings means that if the court can reasonably read the

pleadings to state a valid claim, it should do so, but a district

court need not rewrite a complaint to “conjure up questions never

squarely presented.”         Beaudett v. City of Hampton, 775 F.2d 1274,

1278 (4th Cir. 1985), cert. denied, 475 U.S. 1088 (1986). “Liberal

construction” does not mean that a court will ignore a clear

failure in the pleadings to allege facts which set forth a claim

cognizable in federal court.”         Weller v. Dep’t. of Social Servs.,

901 F.2d 387 (4th Cir. 1990).

     c. Motion for Summary Judgment

       Summary judgment is appropriate if “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”         Fed. R. Civ. P. 56(a).       The movant

“bears the initial responsibility of informing the district court

                                       9
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 10 of 17 PageID #: 133
JOHNSON V. SAAD                                            CIVIL ACTION NO. 1:19-CV-63


of the basis for its motion, and identifying those portions of

‘the    pleadings,     depositions,      answers      to    interrogatories,      and

admissions on file, together with the affidavits, if any,’ which

it believes demonstrate the absence of a genuine issue of material

fact.”     Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).                    The

nonmoving party must “make a sufficient showing on an essential

element of its case with respect to which it has the burden of

proof.”       Id. at 317–18.     Summary judgment is proper “[w]here the

record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there [being] no ‘genuine issue for

trial.’”       Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).

                                 V.     Discussion

       The Court has thoroughly reviewed the record and finds no

error    in    the   Magistrate       Judge’s    R&R.        First,    Petitioner’s

objections      repeat     his   arguments      to   Respondent’s      motion,    and

contend that the R&R “simply just provided a list of procedural

history” and failed to analyze the issues [Dkt. No. 19 at 1].

Petitioner accuses the Magistrate Judge of adopting the role of

Respondent      in   its   findings    against       Petitioner     [Id.   at   3-4].

Petitioner asserts that the R&R also fails to specifically address

the inadequate confiscation form and the lack of photographs of

the contraband [Id. at 4].              Petitioner argued these points in



                                         10
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 11 of 17 PageID #: 134
JOHNSON V. SAAD                                    CIVIL ACTION NO. 1:19-CV-63


support of his claim of innocence and his contention that the

contraband never existed [Id. at 4; Dkt. No. 18 at 2-3].

      The    Magistrate   Judge   relayed    the   facts   surrounding    the

disciplinary incident that involved the contraband fan taken from

his cell on February 23, 2007, Petitioner’s questioning by a

Lieutenant on March 3, 2007, and his signature on a Confiscation

and Disposition of Contraband form [Dkt. No. 18 at 7].              The Unit

Discipline Committee (“UDC”) noted Petitioner’s claim that the fan

was not his and that he did not claim ownership [Id.].           Petitioner

argued at the time that he did not have any property because he

was just transferred to the facility [Id.].                Incident Report

#1573284 was prepared that same day and Petitioner was charged

with Offense Code 305 and Offense Code 219 [Id.].              The Incident

Report also notes that Petitioner “admitted the alter[ed] fan with

a[n] 8 inch speaker mounted and wired inside of the fan was his.”

[Id.].      The UDC referred the charge to a DHO for further action

and Petitioner received a copy of the Incident Report on March 3,

2007 at 6:55 p.m. [Id.].

      Petitioner was notified on March 6, 2007, that a DHO would

conduct a hearing to address the incident [Dkt. No. 18 at 8; Notice

of Hearing, Dkt. No. 11-1 at 13].             Petitioner acknowledged he

received the notice and signed a form to acknowledge that BOP staff

explained his rights as an inmate facing discipline [Id.; Inmate

Rights Form, Dkt. No. 11-1 at 17].          Petitioner was advised of his

                                     11
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 12 of 17 PageID #: 135
JOHNSON V. SAAD                                               CIVIL ACTION NO. 1:19-CV-63


right to call witnesses and present documentary evidence at the

disciplinary hearing, and he declined to present witnesses [Id.;

Notice of Discipline Hearing; Inmate Rights Form, Dkt. Nos. 11-1

at    13,    17;   DHO    Report,    Dkt.    No.    11-1          at   19,   §   III(B)(I)].

Petitioner was afforded the right to have staff representation at

the hearing and chose to have Rita Dupes, an ITS technician, as

his representative [Id; Notice of Hearing, Dkt. No. 11-1 at 13;

DHO Report, Dkt. No. 11-1 at 19, § I(B)].                         At the hearing, Dupes

stated that she “confirmed with Counselor Harvey that this inmate

did not have any property yet, because he just got there” [Id.;

DHO   Report,      Dkt.    No.   11-1   at    19,       §   I(9)(B)].            Petitioner’s

statement was summarized as “[t]he fan with the speaker is not

mine.       I just got here.        It was my cellmate’s.               My cellie told me

it was okay to destroy it, that’s why I signed the form” [Id.;

Dkt. No. 11-1 at 19, § III(B)].

       The written report from the disciplinary hearing was provided

to Petitioner, and outlined the evidence relied upon by the DHO,

the findings, the sanctions imposed, the reasons for the sanctions,

and advised Petitioner that he could appeal the proceedings through

the BOP administrative grievance process [Dkt. No. 18 at 9; Dkt.

No. 11-1 at 19-20].          Petitioner was provided with an independent,

impartial       hearing     officer     who       was       not    a    witness,     victim,

investigator, or otherwise significantly involved in the alleged

offense in accordance with 28 C.F.R. § 541.8(b) [Id. at 9].

                                             12
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 13 of 17 PageID #: 136
JOHNSON V. SAAD                                          CIVIL ACTION NO. 1:19-CV-63


      The Court finds that Petitioner received the procedural due

process   to   which   he    was   entitled   for    a     disciplinary    action.

Moreover, the Court agrees with the Magistrate Judge that the DHO

disciplinary      findings   were    supported      by    sufficient     evidence.

Prisoner disciplinary proceedings are not criminal prosecutions

and prisoners do not enjoy “the full panoply of due process rights

[in prison disciplinary proceedings that are] due a defendant in

… [criminal] proceedings.”          Wolff v. McDonnell, 418 U.S. 539, 556

(1974).    When a prisoner disciplinary hearing may result in the

loss of good time credits, due process requires the following:

      1) giving the prisoner written notice of the charges at
      least twenty-four hours before he appears for his
      disciplinary hearing;

      2) providing the prisoner a written statement by the
      fact finders as to the evidence relied on and reasons
      for the disciplinary action;

      3) allowing the prisoner to call witnesses and present
      documentary evidence in his defense, when permitting him
      to do so will not be an undue hazard to institutional
      safety or correctional goals;

      4) permitting the prisoner the aid of a fellow prisoner,
      or if that is forbidden, aid from staff or a competent
      inmate designated by staff, if the prisoner is
      illiterate or the complexity of the issue makes it
      unlikely that the prisoner will be able to collect and
      present   the  evidence   necessary   for  an   adequate
      comprehension of the case; and

      5) providing impartial fact finders.

Id. at 564-71.      However, due process requirements are defined by

the United States Constitution, not an agency’s regulations or


                                       13
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 14 of 17 PageID #: 137
JOHNSON V. SAAD                                         CIVIL ACTION NO. 1:19-CV-63


guidelines.        Sandin    v.       Conner,    515   U.S.   472,     485   (1995).

Therefore, a violation of an agency regulation alone does not

immediately constitute a constitutional claim.                 United States v.

Caceres, 440 U.S. 741, 751-52 (1978).

      “[R]evocation of good time does not comport with the ‘minimum

requirements of procedural due process’ unless the findings of the

prison disciplinary board are supported by some evidence in the

record.”     Superintendent, Massachusetts Correctional Institution,

Walpole v. Hill, 472 U.S. 445, 454 (1985).               “Ascertaining whether

[the “some evidence”] standard is satisfied does not require

examination of the entire record, independent assessment of the

credibility of witnesses, or weighing of the evidence.                       Instead,

the relevant question is whether there is any evidence in the

record      that   could    support      the     conclusion    reached       by   the

disciplinary board.”         Id. at 455-56.            A disciplinary board’s

decision can be upheld by a reviewing court “even if the evidence

supporting the decision is ‘meager.’”              Id. 472 U.S. at 457.

      The    DHO   considered     a    variety    of   evidence   in    making    his

findings.      Regardless of Petitioner’s arguments here, the DHO

concluded that the greater weight of the evidence supported a

finding that Petitioner had in fact possessed an unauthorized item

in violation of BOP policy. As a result, Petitioner was sanctioned

with the loss of seven (7) days of GCT and other restrictions.

The Court need not examine the entire record from the disciplinary

                                          14
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 15 of 17 PageID #: 138
JOHNSON V. SAAD                                         CIVIL ACTION NO. 1:19-CV-63


proceeding, make an independent assessment of the credibility of

witnesses, or weigh the evidence.           Hill, 472 U.S. at 457.        Rather,

the results of a disciplinary proceeding will be upheld so long as

there is “some evidence” to support the decision.                 Id.

        Here, the item of contraband was found in Petitioner’s cell

which he shared with another inmate, and Petitioner claimed that

he had not yet received his personal property so the contraband

could    not   be   his   and   that   it   was   his     cellmate’s    property.

Petitioner did not present his cellmate as a witness when given

the opportunity and, as the Magistrate Judge found, it was possible

that Petitioner could have obtained the contraband after his

arrival at the institution.        Petitioner also initially admitted to

an investigating Lieutenant that the contraband was his.                    It is

irrelevant that photographs of the contraband were not presented

because the DHO’s decision is supported by “some evidence”.                    The

protections recognized in Wolff and Hill do not require that all

physical evidence or photographs received be presented to the

inmate at the disciplinary hearing, be attached to the DHO Report,

or be presented in defense of a § 2241 petition.                    See Colon v.

Ratledge, C.A. 7:17CV00219, 2019 WL 245920, at *4 (W.D. Va. Jan.

17, 2019).     Because there is some evidence from which the DHO could

find the Petitioner committed the prohibited act, the Magistrate

Judge’s    recommendation       that   Respondent’s       motion    for   summary



                                       15
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 16 of 17 PageID #: 139
JOHNSON V. SAAD                                     CIVIL ACTION NO. 1:19-CV-63


judgment be granted is correct.          Petitioner is not entitled to the

relief he requests.

                                 VI.   Conclusion

      Upon careful review of the Report and Recommendation [Dkt.

No. 18], and for the reasons stated, the Court ORDERS:

   (1)   That     the   Report   and   Recommendation   [Dkt.    No.   18]   be

         AFFIRMED and ADOPTED for the reasons more fully set forth

         therein;

   (2)   That Respondent’s Motion to Dismiss or, in the Alternative,

         Motion for Summary Judgment [Dkt. No. 10] is GRANTED;

   (3)   That Petitioner’s Objections [Dkt. No. 19] are OVERRULED;

   (4)   That Petitioner’s Motion for Summary Judgment [Dkt. No.

         17] and “Writ of Mandamus” [Dkt. NO. 21] be, and they

         hereby are, DENIED AS MOOT;

   (5)   That Petitioner’s application for habeas corpus under 28

         U.S.C. § 2241 [Dkt. No. 1] be, and it hereby is, DENIED

         and DISMISSED WITH PREJUDICE; and

   (6)   That this matter be STRICKEN from the active docket of this

         Court.

      The Court further DIRECTS the Clerk to enter judgment in favor

of Respondent.

      It is so ORDERED.




                                        16
Case 1:19-cv-00063-TSK Document 22 Filed 11/05/20 Page 17 of 17 PageID #: 140
JOHNSON V. SAAD                                   CIVIL ACTION NO. 1:19-CV-63


      The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record and the pro se Petitioner, by certified mail,

return receipt requested.

DATED: November 5, 2020
                                          /s/ Thomas S. Kleeh
                                          THOMAS S. KLEEH
                                          UNITED STATES DISTRICT JUDGE




                                     17
